OPINION — AG — THE PLANNING AND RESOURCES BOARD IS AUTHORIZED BY SENATE BILL NO. 76, 29TH OKLAHOMA LEGISLATURE TO MAKE A CAPITAL IMPROVEMENT ON THE FORT COBB RECREATION AREA BY PURCHASING A MARINA, TOGETHER WITH ALL PERSONAL PROPERTY USED IN CONNECTION THEREWITH, AND PAY FOR SAME FROM THE LINE ITEM APPROPRIATION OF $95,000.00 FOR THE FORT COBB RECREATION AREA. CITE: OPINION NO. MAY 16, 1963 — THOMAS (" * * * ITEMS OF A PERMANENT NATURE WHICH ARE NOT CONSUMED WITH USE BUT ONLY DIMINISHED IN VALUE WITH PROLONG USE, * * * ") (HARVEY CODY)